Jordan, Justice,
dissenting.
After reviewing this transcript I come to a different conclusion from that reached by the majority. In my opinion the evidence demanded a finding that the appellant’s separation was not an "involuntary separation” such as would entitle him to benefits provided under this law.
The personnel director of the State Revenue Department at that time testified that the appellant came to her office and asked for retirement systems forms. When advised that such forms should be attached to a letter of resignation or upon termination of employment, the appellant remarked that "I might as well get ready to go ahead and write him another letter, that he was on his way to Mr. John Bearden’s office to get Mr. Bearden to fire him.” While the appellant states that he does not remember any such conversation with this witness, he does admit that he went to Mr. Bearden, the Director of the Income Tax Unit of the Department of Revenue and in answer to an inquiry advised Mr. Bearden that he would not accept reassignment to Atlanta, that he told Mr. Bearden that he had never failed to carry out instructions of his supervisor but that this would be the first time, and that he would not carry out his duties as auditor, and that he didn’t know whether he would report the next day or not.
*371Subsequent to that conversation with Mr. Bearden, he received a letter advising him that he had been dismissed for insubordination and conduct reflecting discredit on the department. In my opinion this evidence demands the conclusion that the appellant was not involuntarily separated from employment but that his separation was clearly induced by his admitted statement to his superior that he would not accept reassignment or carry out his duties as an auditor.
I would reverse the judgment of the trial court.
I am authorized to state that Presiding Justice Undercofler joins in this dissent.